DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed May 21, 2021 is acknowledged. Claims 29 and 45 have been amended. Non-elected Species, Claims 32 and 37-44 have been withdrawn from consideration. Claims 29, 31-34, 36-47 and 49 are pending.
Action on merits of claims 29, 31, 33-34, 36 and 45-47 and 49 follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31, 33-34, 36, 45-47 and 49 are rejected under 35 U.S.C. 103 as obvious over TANG et al. (WO 2009/035962) in view of LIAO et al. (US. Patent No. 9,190,367), both of record.
With respect to claim 29, TANG teaches a semiconductor package structure including:
a redistribution layer (RDL) structure having a first surface and a second surface opposite to the first surface; 
a semiconductor die (1003) disposed on the first surface of the RDL structure;

an inter-metal dielectric (IMD) structure disposed on the molding compound (707) and the semiconductor die (1003), wherein the IMD structure has a conductive layer (1101) electrically coupled to the RDL structure; 
a via (1031) that passes through the molding compound (707) and is coupled between the conductive layer (1101) and a conductive trace (1007) of the RDL structure, the via (1031) terminating at the conductive trace (1007) of the RDL structure and being electrically coupled to  the conductive trace (1007) of the RDL structure; and 
a plurality of conductive structures (905) disposed on the second surface of the RDL structure and electrically coupled to the RDL structure,
wherein the conductive structures (905) are disposed on an external mounting surface of the semiconductor package structure. (See FIGs. 22-24).
 
Thus, TANG is shown to teach all the features of the claim with the exception of explicitly disclosing an electronic component; and the via being electrically coupled to the semiconductor die by the conductive trace of the RDL structure.
However, LIAO teaches a semiconductor package structure including:   
a conductive layer (307) electrically coupled to a RDL structure (100);    
a via (100t) is coupled between the conductive layer (307) and a conductive trace (100g) of the RDL (100), the via (100t) being electrically coupled to the semiconductor die (103) by the conductive trace (100g) of the RDL structure (100); and   
an electronic component (105) on the second surface (100b) of the RDL structure (100) and electrically coupled to the RDL structure (100), wherein the conductive structures (101) and the electronic component (105) are disposed on an external mounting surface of the semiconductor package structure. (See FIG. 2). 
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form semiconductor package structure of TANG comprising the electronic component disposed on the second surface of the RDL structure and electrically coupling the semiconductor die and the via as taught by LIAO to increase signal processing speed of the semiconductor die and provide an electrical pathway to reduce EMI.
 
With respect to claim 45, As best understood by Examiner, TANG teaches a semiconductor package structure substantially as claimed including:
a redistribution layer (RDL) structure having a first surface and a second surface opposite to the first surface, wherein the RDL structure includes a plurality of first conductive traces (1007) in a first level of an inter-metal dielectric layer (1015) and a plurality of second conductive traces (1009) in a second level of the inter-metal dielectric layer (1017); 
a semiconductor die (1003) disposed on the first surface of the RDL structure and electrically coupled to the first conductive traces (1007) of the RDL structure; 
a molding compound (707) disposed on the first surface of the RDL structure and surrounding the semiconductor die (1003); 

a via (1031) that passes through the molding compound (707) and is coupled between the conductive layer (1101) and a conductive trace (1007) of the plurality of first conductive traces of the RDL structure, the via (1031) terminating at the conductive trace (1007) of the plurality of first conductive traces of the RDL structure and being electrically coupled to the conductive trace (1007) of the plurality of first conductive traces of the RDL structure; and 
a plurality of conductive structures (905) disposed on the second surface of the RDL structure and electrically coupled to the second conductive traces (1009) of the RDL structure, 
wherein the conductive structures (905) are disposed on an external mounting surface of the semiconductor package structure. (See FIGs. 22-24). 

Thus, TANG is shown to teach all the features of the claim with the exception of explicitly disclosing an electronic component; and the via being electrically coupled to the semiconductor die by the conductive trace of the RDL structure.
However, LIAO teaches a semiconductor package structure including:   
a conductive layer (307) electrically coupled to a first conductive trace (100g) of a RDL structure (100);    
a via (100t) is coupled between the conductive layer (307) and the conductive trace (100g) of the plurality of first conductive traces of the RDL (100), the via (100t) being electrically coupled to the semiconductor die (103) by the conductive trace (100g) of the plurality of first conductive traces of the RDL structure (100); and   
an electronic component (105) disposed on the second surface (100b) of the RDL structure (100) and electrically coupled to the RDL structure (100), wherein the conductive structures (101) and the electronic component (105) are disposed on an external mounting surface of the semiconductor package structure. (See FIG. 2). 
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form semiconductor package structure of TANG comprising the electronic component disposed on the second surface of the RDL structure and electrically coupling the semiconductor die and the via as taught by LIAO to increase signal processing speed of the semiconductor die and provide an electrical pathway to reduce EMI.

With respect to claims 31 and 46, the conductive structure (101) of TANG or LIAO comprise conductive bump structures.
With respect to claims 33 and 47, the conductive layer (1101) of TANG or LIAO comprises a conductive shielding layer. 
With respect to claim 34, the semiconductor package structure of TANG further comprises a second semiconductor die (not shown) disposed on the first surface of the RDL structure. 
With respect to claims 36 and 49, the semiconductor package structure of TANG further comprising a passivation layer (1103) covering the IMD structure.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH D MAI/Primary Examiner, Art Unit 2829